Citation Nr: 1341383	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.R.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1983 to October 1984.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned in December 2010.  The Board remanded this case in April 2011 for additional development.


FINDING OF FACT

The Veteran's multilevel degenerative disc disease, chronic thoracolumbar myofascial pain syndrome, and multilevel lumbar neural foraminal stenosis were caused by in-service injuries in 1983 and 1984.


CONCLUSION OF LAW

The criteria for service connection for multilevel degenerative disc disease, chronic thoracolumbar myofascial pain syndrome, and multilevel lumbar neural foraminal stenosis have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The Veteran was diagnosed multilevel degenerative disc disease, chronic thoracolumbar myofascial pain syndrome, and multilevel lumbar neural foraminal stenosis by MRIs in May and November 2011.  

The Veteran contends that his current back disability is related to his service, and that his back disability started in service based on multiple injuries suffered in 1983 and 1984, when he testified he fell of a large rock during drills, down an escalator on another occasion and finally while playing basketball on another occasion with unremitting symptoms since separation from service.  The Veteran's service treatment records document these injuries.

A November 2011 MRI report and a May 2012 letter from a private physician, Dr. D.S., state it is at least as likely as not that the Veteran's current back disability is related to service.  The May 2012 letter indicates that the doctor had reviewed the Veteran's service treatment records and treatment records since service.

A February 2012 VA examination report states that the examiner concluded that his back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that while current X-ray and MRI results show spinal stenosis and degenerative changes in the Veteran's back, he attributes those solely to age and not to the injuries which the Veteran suffered in service.  Additionally, a May 2008 VA examination report opines that the Veteran's current back disability is less likely as not related to back complaints in service, but this opinion did not contain a supporting rationale.  In addition, the examiner indicated that there were no VA files or private records to review.  The Board finds that this examination report has no probative value.

The Veteran has testified that he suffered multiple injuries in 1983 and 1984 and has experienced the same symptoms of his back disability since the in-service injuries.  He also indicated that he has been unable to do much physical activity or work in fields involving physical labor since separation from service due to his unremitting symptoms.  The Veteran's mother also testified at the Board hearing that the Veteran has had observable symptoms since returning home from service for nearly 30 years.  The Veteran and his mother are both competent and credible to report the symptoms he has experienced since his in-service injuries in 1983 and 1984.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds that the evidence is in equipoise that the Veteran's current back disabilities were caused by in-service injuries.  The May 2012 private opinion disagrees with the February 2012 VA opinion as to etiology, but both were offered in light of the Veteran's reported history, physical examination, and review of the claims file.  Given the Veteran and his mother's competent and credible testimony of lay observable symptoms since separation from service, the Board resolves reasonable doubt in favor of the Veteran and finds that his current back disabilities are related to the in-service injuries in 1983 and 1984.

The Board finds that the weight of the evidence of record demonstrates that the Veteran has current back disabilities causally related to injuries incurred in service.  Service connection is warranted.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a back disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for multilevel degenerative disc disease, chronic thoracolumbar myofascial pain syndrome, and multilevel lumbar neural foraminal stenosis is granted.  




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


